Citation Nr: 0904697	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-12 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of a 
myocardial infarction. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from  February 1956 to 
February 1959.  He subsequently served in a reserve component 
from March 1983 to March 1998, with verified periods of 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA), including a period of verified inactive duty 
training in May 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO). 


FINDINGS OF FACT

The evidence establishes that the Veteran suffered a 
myocardial infarction on May 5, 1995, during a period of 
INACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for the residuals of a 
myocardial infarction are met.  38 U.S.C.A. §§ 101(24), 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.6, 3.303, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As 
this decision is a complete grant of the benefit sought, 
discussion in this decision of compliance with the duty to 
notify or assist the veteran is unnecessary.



Service Connection

The Veteran contends that he is entitled to service 
connection for a myocardial infarction that occurred after he 
completed a day of INACDUTRA on May 5, 1995, and prevented 
him from reporting for the completion of that period of 
INACDUTRA on May 6, 1996.  

A veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by active service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term 
"active military, naval, or air service" includes active duty 
or any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty; or any period of 
INACDUTRA during which the individual concerned was disabled 
or died from injury incurred or aggravated in line of duty, 
or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident occurring during such training.  
38 U.S.C.A. § 101(24).  

In this case, the evidence establishes that the claimant 
participated in reserve training, a type of inactive duty for 
training, on May 5, 1995, and was to continue on May 6, 1995.  
The Board notes that according to the record, the Veteran was 
permitted to undergo reserve training on Friday, May 5, 1995 
in lieu of Sunday, May 7, 1995.  See Unit Record of Reserve 
Training, dated May 1995.  There is no evidence to the 
contrary.  

A reserve component member who has been called to INACDUTRA 
is entitled to compensation for a myocardial infarction 
incurred during travel status, which includes travel to and 
from active or inactive duty training.  38 C.F.R. § 3.6.  As 
the travel contemplated in this provision appears to be 
travel to report to the beginning of the INACDUTRA and travel 
at the conclusion of the INACDUTRA, this provision is 
consistent with a finding that a period of INACDUTRA is 
continuous from the time the reserve member begins travel to 
the INACDUTRA until the member returns to his or her 
residence following the conclusion of the training, rather 
than including only worked hours.  However, the legislative 
history of the amendments, which added coverage for 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident during a period of ACDUTRA or INACDUTRA, does not 
clarify the definition of the covered period.  

According to the November 2004 rating decision private 
medical treatment records indicated that the Veteran showed 
symptoms of a heart attack after a "minor accident at the 
race track" on May 5, 1995, and there was no indication that 
the Veteran's heart attack occurred while on drill status.  
There is no indication in the Veteran's private treatment 
record of the exact nature of the "minor accident" or 
indication as to when the Veteran started exhibiting symptoms 
of a heart attack.  However, the Veteran believes the heart 
attack started earlier on that day.  See Form 9, dated April 
2005.  

The Veteran claims that on May 5, 1995 he reported to a 
scheduled National Guard Drill in Scottsboro, Alabama.  After 
lunch he started experiencing chest pains which he attributed 
to his meal.  However, after leaving duty the symptoms did 
not diminish but only worsened.  The Veteran stated he then 
went to a check on his son at a race track when the pain 
became so extreme that the medical personnel on site 
immediately took him to an emergency room.  

The evidence reflects that the Veteran was admitted to the 
Baptist Medical Center - DeKalb for emergency care in on May 
5, 1995, and was hospitalized on May 6, 1995, which the 
evidence supports was during a period of INACDUTRA.  The 
consulting physician at Baptist Medical Center - DeKalb 
diagnosed the Veteran with "acute anterolateral myocardial 
infraction of very recent onset."  See Baptist Medical 
Center - DeKalb medical treatment record, dated May 1995.  
The Veteran was transferred to the Montclair Baptist Medical 
Center on May 7, 1995 where a "left heart catheterization, 
coronary arteriogram, left ventriculogram" was performed.  
See Montclair Baptist Medical Center medical treatment 
record, dated May 1995.  

The Board notes that according to the Army National Guard 
Retirement Points History Statement, the Veteran did not 
accumulate any ACDUTRA points between March 26, 1995 to March 
25, 1996 but did accumulate 46 INACDUTRA points.  INACDUTRA 
points are awarded as 1 point for a four hour drill period 
with two drill periods per day (morning and afternoon drill).  
This equates to 2 points a day or 4 points for one weekend of 
INACDUTRA a month.  This evidence supports the Veteran's 
claim that he was unable to attend one day of reserve 
training for the period of inactive duty training in May 
1995.

In sum, in this case, the Board does not deny the Veteran 
suffered a myocardial infarction on May 5, 1995.  While the 
record contains possible conflicting evidence as to when the 
Veteran first started exhibited symptoms of his condition  
(i.e. whether the heart attack started during drill training 
or at the race track later that day), the medical evidence is 
at least in relative equipoise on this issue.  When the 
evidence is in relative equipoise, the benefit of the doubt 
doctrine provides that such reasonable doubt will be resolved 
in favor of the veteran.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Resolving such reasonable doubt in the 
veteran's favor, the Board finds that the veteran incurred 
disability due to the May 1995 myocardial infarction.  38 
U.S.C.A. § 5107.  The Board thus finds that service 
connection for myocardial infarction is warranted. 


ORDER

Service connection for the residuals of a myocardial 
infarction is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


